Per Curiam.
We regard this case as controlled by the recent decision of the Lnited States Supreme Court in Cooper v. State of California, 386 U. S. 58, 87 S. Ct. 788, 17 L. Ed. 2d 730 (February 20, 1967). Here, as there, a state statute expressly gave the law enforcement authorities the power to take possession of a vehicle and its contents transported therein in violation of state law. The fact that Cooper involved narcotics, and this case untaxed cigarettes, is not the basis for a distinction.
As soon as defendants admitted to the state trooper that they had untaxed cigarettes in the truck, the provisions of N. J. S. A. 54 :40A-32, rendering the cigarettes and the transporting vehicle contraband and subject to seizure by state agents, became operative. The consequent taking of possession thereof and the incidental search of the vehicle, although without a warrant, were free from objection as unreasonable within the Fourth Amendment, as expressly determined in comparable circumstances in Cooper, supra.
Reversed.